UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6807



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MITCHELL SMALLS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:96-cr-00131-RBS-2; 2:98-cv-01294-RBS)


Submitted: October 17, 2006                 Decided: October 19, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mitchell Smalls, Appellant Pro Se. Robert Edward Bradenham II,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mitchell Smalls seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                 The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                  28 U.S.C.

§   2253(c)(2)   (2000).    A   prisoner   satisfies      this   standard    by

demonstrating     that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).           We have

independently reviewed the record and conclude that Smalls has not

made the requisite showing.      Accordingly, we deny a certificate of

appealability and dismiss the appeal.

           Additionally, we construe Smalls’ notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.     See United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).     However, because Smalls’ claims do not satisfy

the statutory requirements for obtaining authorization, we deny his

application.     We dispense with oral argument because the facts and




                                  - 2 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -